IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


               RAYMOND A. CLARK v. TONY PARKER, WARDEN

                        Appeal from the Circuit Court for Lake County
                         No. 04-CR-8629 R. Lee Moore, Jr., Judge



                    No. W2004-02488-CCA-R3-HC - Filed March 11, 2005


This matter is before the Court upon the State’s motion to affirm the judgment of the trial court by
opinion pursuant to Rule 20, Rules of the Court of Criminal Appeals. The Petitioner is appealing
the trial court's denial of habeas corpus relief. A review of the record reveals that the Petitioner is
not entitled to habeas corpus relief. Accordingly, the State's motion is granted and the judgment of
the trial court is affirmed.

 Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
                            the Court of Criminal Appeals

DAVID G. HAYES, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and
ALAN E. GLENN , JJ., joined.

Raymond A. Clark, pro se.

Paul G. Summers, Attorney General & Reporter; Elizabeth B. Marney, Assistant Attorney General,
for the appellee, State of Tennessee.



                                  MEMORANDUM OPINION



        On June 30, 1998, Petitioner, Raymond A. Clark, entered a plea of guilty to one count of
attempt to commit first degree murder, one count of attempt to commit second degree murder, one
count of aggravated burglary and one count of aggravated assault. For these offenses, the Petitioner
received an effective sentence of twenty years confinement in the Department of Correction. The
Petitioner is currently confined at Northwest Correctional Complex in Tiptonville, Tennessee.


                                                  1
        On September 21, 2004, the Petitioner filed a pro se petition for habeas corpus relief in the
Circuit Court for Lake County. As grounds for relief, Petitioner asserts that he is being unlawfully
restrained of his liberty resulting from due process violations committed by official members of the
State of Tennessee’s Parole and Probation Board. Specifically, he asserts that he has been denied
parole two times in three years and that the parole board members “failed to identify and note what
exception they were using in justification of them in departing from the guidelines in order to further
incarcerate petitioner.” Petitioner appealed the Board’s decisions, but was unsuccessful.
The trial court reviewed the petition and, on October 4, 2004, denied the same, finding that the
Petitioner’s challenge to the actions of the Board of Probation and Parole was not cognizable in a
habeas corpus proceeding. The trial court also acknowledged that the Petitioner’s sentence had not
expired nor were the judgments void. Petitioner timely appealed the lower court’s decision.

        A writ of habeas corpus may be granted only when the petitioner has established lack of
jurisdiction for the order of confinement or that he is otherwise entitled to immediate release because
of the expiration of his sentence. See Ussery v. Avery, 222 Tenn. 50, 432 S.W.2d 656 (1968); State
ex rel. Wade v. Norvell, 1 Tenn. Crim. App. 447, 443 S.W.2d 839 (1969). The procedural
requirements for habeas corpus relief are mandatory and must be scrupulously followed. Archer v.
State, 851 S.W.2d 157, 165 (Tenn. 1993). The Petitioner has failed to attach either the copies of the
judgments of conviction or the indictment(s) to his petition. See Tenn. Code Ann. § 29-21-
107(b)(2). An application for the issuance of habeas corpus may be summarily dismissed for failure
to attach the judgment forms. Id.; see also State ex rel. Wood v. Johnson, 393 S.W.2d 135, 136
(Tenn. 1965).

        Habeas corpus relief is available in this state only when it appears on the face of the judgment
or the record that the trial court was without jurisdiction to convict or sentence the defendant or that
the sentence of imprisonment has otherwise expired. Archer, 851 S.W.2d at 164; Potts v. State, 833
S.W.2d 60, 62 (Tenn. 1992). The Petitioner in this case does not argue that his sentence has expired
nor does he argue that his judgment or sentence is void. Rather, Petitioner challenges the actions of
the Board of Probation and Parole. Actions by the Parole Board are reviewable by the common law
writ of certiorari, see Thandiwe v. Traugher, 909 S.W.2d 802, 803 (Tenn. App. 1994), and must be
filed in chancery court. Tenn. Code Ann. § 27-9-102. If a habeas corpus petition fails to state a
cognizable claim for relief, it may be summarily dismissed. Passarella v. State, 891 S.W.2d 619,
627 (Tenn. Crim. App. 1994). Thus, the trial court properly dismissed the petition.


        Accordingly, it is ordered that the State’s motion is granted. The judgment of the trial court
is affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.



                                               ____________________________________
                                                        DAVID G. HAYES, JUDGE


                                                   2